Citation Nr: 1002756	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  08-26 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for chronic venous 
insufficiency and polyneuropathy, claimed as bilateral ankle 
disorders, to include as secondary to service-connected 
disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran had active duty from July 1943 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the claims file discloses that a supplemental 
statement of the case (SSOC) was issued in September 2009.  
In October 2009, more VA treatment records were received, 
dated from February 1999 through July 2008.  Some of this new 
evidence was not previously in the claims file and has not 
been considered by the RO.  Moreover, many of those records 
concern the Veteran's treatment or evaluation for chronic 
venous insufficiency and polyneuropathy, and so are pertinent 
to the issue on appeal.  

VA's regulations provide that the agency of original 
jurisdiction will furnish the appellant and his or her 
representative, if any, a Supplemental Statement of the Case 
if the agency of original jurisdiction receives additional 
pertinent evidence after a Statement of the Case or the most 
recent Supplemental Statement of the Case has been issued and 
before the appeal is certified to the Board of Veterans' 
Appeals and the appellate record is transferred to the Board.  
38 C.F.R. § 19.31(b)(1) (2009).  

Therefore, because the RO has not yet addressed the 
additional pertinent evidence in a SSOC, a remand is 
required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The RO should consider the additional 
evidence that was added to the record in 
October 2009.  If the claim is not 
granted to the Veteran's satisfaction, 
provide him and his accredited 
representative with a SSOC that addresses 
that evidence and give them an 
opportunity to respond before returning 
the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



